DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2,6-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental process without significantly more. The claim(s) 1 recite(s) “monitoring, filtering, determining”. This judicial exception is not integrated into a practical application because “monitoring, filtering, determining” are abstract mental processes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only structural recitation is generic “an electrically actuated solenoid valve” and generic “controller(s)” and generic “low-pass filter”  For example, if the claim is directed to an abstract idea with additional generic computer elements, explain that the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; the data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The additional elements of generic valve when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.  For example, the additional limitations only store and retrieve information in memory, explain that these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claims 2,6-8 depend from and do not add significantly more and are therefore also rejected. Examiner notes claims 3-5 are not rejected and examiner suggests claim 3 be rolled up into claim 1 to overcome 35 USC 101 claim rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5,7-12,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono et al US 2016/0076498 in view of Mounetou US 2011/0029223.
In Re 1, Aono teaches a method, comprising: monitoring, via on or more controllers (at least fig 9), a current of an electrically-actuated solenoid valve (title abstract, note multiple instances of Aono teaching interchangeability of current/voltage paras 5-28), the current being measured current (paras 44,59); filtering, via a low-pass filter (paras 59-61) the current (at least paras 18-30,60-65,72-75,82-98,); and determining, via the one or more controllers, a closing time (abstract “closing”, note multiple instances in which Aono teaches interchangeability of detection of open and close, abstract, paras 9-10,62,72,89,99) of the electrically-actuated solenoid valve based on a comparison of the measured current (paras 59-61 including equations 1-2) and the filtered current (the filtered current, para 59 teaches comparison between measured and filtered current to detect maximum or minimum value).  
Aono, does not teach although Mounetou teaches the comparison of the measured current and the filtered current comprising determining an absolute difference between the measured current and the filtered current (abstract).  Mounetou further teaches the absolute difference between raw measured and filtered measured signal indicates elementary fault detection simply (abstract, fig 3, paras 1-5,94).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Aono’s comparison with Mounetou’s comparison as Mounetou’s detects faults in a simple manner.
In Re 2-5,7,8 Aono as modified by Mounetou further teaches:
2. The method of claim 1, wherein monitoring the current of the electrically-actuated solenoid valve comprises monitoring the current in a predetermined window following opening of the electrically-actuated solenoid valve (Hanning Window paras 19-25, figs 8,14).  
3. The method of claim 1, wherein the electrically-actuated solenoid valve is included in an engine (title).  
4. The method of claim 3, further comprising: updating a previously determined closing time based on the determined closing time (figs 18-20 t-1, k-1); and adjusting one or more operating conditions of the engine based on the determined closing time (fig 9 item 49 “injection pulse correction value”, fig 15 injection pulse correction unit outputs injection pulse from ecu to fuel injection valve 10).  
5. The method of claim 1, wherein the current is filtered responsive to one or more of (taken as Markush limitation) a fueling request being initiated (filtering of injection pulse width current contingent on operation of injector), an engine temperature being within a predetermined temperature range, and a threshold duration having elapsed since last determining the closing time.  
7. The method of claim 1, wherein the filtered current has a higher signal-to-noise ratio than a second derivative of the current (paras 59-61).  
8. The method of claim 1, wherein determining the closing time based on a comparison of the measured current and the filtered current comprises determining the closing time at an inflection point of the current responsive to the filtered current being within a threshold difference of the measured current at the inflection point (construed as “second order difference” paras 81-87, note the differences in formula 4 and that the filter coefficients and Hanning window with variable filters with gains approaching zero cut off noise to make the calculation responsive to and within a threshold difference, with Aono as modified by Mounetou as described above).  

In Re 9-12,14 Aono as modified by Mounetou further teaches:
9. A method for an engine, the method comprising: opening a solenoid valve coupled to a current sensor; measuring a current with the current sensor, the current being a measured current; filtering the current with a low-pass filter (at least paras 18,60-61); comparing the measured current to the filtered current to determine an inflection point of the measured current, the comparison of the measured current and the filtered current comprising determining an absolute difference between the measured current and the filtered current; and adjusting one or more engine operating conditions based on the inflection point (see in re 1-4,8 above as taught by Aono in view of Mounetou).   
10. The method of claim 9, wherein opening the solenoid valve comprises applying an actuation voltage to the solenoid valve (at least figs 2-6, drive voltage).   
11. The method of claim 9, wherein the inflection point indicates an inductance change upon closing of the solenoid valve (at least paras 5-7,especially paras 52-55).  
12. The method of claim 9, wherein the inflection point is a local minimum (figs 6a-6c where opening/closing and current/voltage used interchangeably).  
14. The method of claim t3, wherein the one or more engine operating conditions comprises one or more of a fuel injection timing (injection pulse control timing and quantity), a fuel injection advance angle, and an amount of fuel to be injected.  

Claim(s) 6,13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono et al US 2016/0076498 in view of Mounetou US 2011/0029223 and Shioi et al US 6,189,514.
	In Re 6, Aono teaches the determined closing time of the electrically actuated solenoid valve (abstract and in re 1 above).
Aono does not teach although Shioi teaches responsive to a difference (difference col 3 ll 10-35) between the determined closing time (actual col  3 ll 10-35 of a timing control valve or simply valve) and an expected closing time (target) being greater than a threshold difference (difference outside a predetermined range), generating an indication of degradation of the electrically-actuated solenoid valve (fig 4 abnormality).  Shioi further teaches improved detection of abnormality cols 2-3.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Shioi’s valve indication of degradation to Aono’s valve method to be able to improve detection of valve abnormality.
In Re 13, Aono teaches the solenoid valve is a fuel injection valve (10) in the engine.  
Aono does not teach although Shioi teaches a unit pump fuel injector assembly (figs 5-6, cols 1-3).  Shioi further teaches method control fuel injection timing safely in spite of fault state (col 3 ll 5-10). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Shioi’s unit pump fuel injector assembly to Aono’s engine in order to control fuel injection timing safely in spite of fault state.
In Re 15, Aono teaches 15 the method of claim 13, wherein a filter factor of the low-pass filter is adjusted based on one or more of an application of the engine, a configuration of the engine (figs 7-8,12-13,17, paras 60-62,82-85,94-96,101-105), and a configuration of the unit pump fuel injector assembly.  

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono et al US 2016/0076498 in view of Mounetou US 2011/0029223 and Shioi et al US 6,189,514 and Gallagher US 7,426,917.
In Re 16, Aono teaches A system, comprising: a fuel injection in fluid communication with a fuel injector (10) via a fuel injection valve (the fuel injector 10 injects through hole 7a via solenoid valve elements 3,5,6,7 para 37) (see in re 1-4,9 above); a sensor (paras 7,44,59 current and voltage are measured with a sensor) coupled to the fuel injection valve; and a controller (at least figs 1,9,11,15,21) communicably coupled to each of the fuel injection, the fuel injector, the fuel injection valve, and the sensor, the controller executing instructions in non-transitory memory to: receive sampling data from the sensor, the sampling data being measured sampling data; process the sampling data with a low-pass filter to obtain filtered sampling data; determine a closing point of the fuel injection valve based on a comparison of the measured sampling data the filtered sampling data; and adjust operation of one or more of the fuel injection, the fuel injector, and the fuel injection valve based on the closing point (see in re 1-4,8,9 above).  
Aono does not teach a vehicle; pump; comparison of the measured sampling data and the filtered sampling data comprising determining an absolute difference between the measured sampling data and the filtered sampling data.
Aono does not teach although Shioi teaches a pump fuel injector assembly (figs 5-6, cols 1-3).  Shioi further teaches method control fuel injection timing safely in spite of fault state (col 3 ll 5-10). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Shioi’s pump fuel injector assembly to Aono’s engine in order to control fuel injection timing safely in spite of fault state.
Aono does not teach although Gallagher teaches a vehicle (diesel locomotive abstract cols 1-3).  Gallagher further teaches moving vehicles on rails col 3.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Gallagher’s rail vehicle to Aono’s system to move goods services users on rail with a vehicle.
Aono, does not teach although Mounetou teaches the comparison of the measured sampling data and the filtered sampling data comprising determining an absolute difference between the measured sampling data and the filtered sampling data (abstract).  Mounetou further teaches the absolute difference between raw measured and filtered measured signal indicates elementary fault detection simply (abstract, fig 3, paras 1-5,94).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Aono’s comparison with Mounetou’s comparison as Mounetou’s detects faults in a simple manner.
In Re 17, Aono further teaches wherein the sensor is a current sensor (paras 7,44,59 current and voltage are measured with a sensor), wherein the sampling data comprises a plurality of current measurements (see figs para 81), and wherein processing the sampling data comprises inputting each of a current measurement for an nth iteration in a predetermined window and a filtered current measurement for an (n-1)th (paras 81-84, see “t-1” and “i-1” iterations in mathematical formulas 3-5) iteration in the predetermined window into the low-pass filter (at least paras 18,60-61) to obtain a filtered current measurement for the nth iteration.  
In re 18, Aono teaches the vehicle system of claim 17, wherein determining the closing point comprises, for the nth iteration, determining an difference between the current measurement and the filtered current measurement less than a convergence threshold (construed as “second order difference” paras 81-87, note the differences in formula 4 and that the filter coefficients and Hanning window with variable filters with gains approaching zero cut off noise to make the calculation responsive to and within a threshold difference).  
Aono does not teach although Shioi teaches an absolute difference (S17 fig 1). Shioi further teaches method control fuel injection timing safely in spite of fault state (col 3 ll 5-10). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Shioi’s pump fuel injector assembly to Aono’s engine in order to control fuel injection timing safely in spite of fault state.
In Re 19-20, Aono as modified by Shioi and Gallagher teach the vehicle system of claim 16, wherein the fuel injector, the fuel injection pump, and the fuel injection valve are included in a diesel internal combustion engine, the fuel injector being fluidly coupled to a cylinder of the diesel internal combustion engine (Aono modified by Gallagher’s diesel locomotive abstract cols 1-3, said components being diesel engine components) and 20. The vehicle system of claim 16, wherein the vehicle system is a rail vehicle (Aono modified by Gallagher’s diesel locomotive abstract cols 1-3).  

Response to Arguments
Applicant’s arguments, see pgs 7-11, filed 9/13/22, with respect to the rejection(s) of claim(s) 1-3,5-8 under 35 USC 101 and claims 1-20 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aono in view of Mounetou as described above.  Additionally examiner withdraws 35 USC 101 rejection of claims 3,5 but maintains 35 USC 101 rejection over claims 1,2,6-8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747